DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) were submitted on 01/05/2021 and 01/12/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. 
The independent Claims 1 and 14 similarly recite “A computer-implemented method for improving an automatic agent, comprising: receiving a user input through a user interface”; “obtaining a plurality of current utterance variables by tokenizing the user input”; “generating a reply to the user input based on the plurality of current utterance variables and the automatic agent executing a machine learning policy”; “obtaining a different reply in response to an indication that the reply will lead to a breakdown, wherein the breakdown comprises an unhuman response from the automatic agent according to the machine learning policy”; and “adjusting the machine learning policy based on the plurality of current utterance variables and the different reply”.
The limitations “obtaining a plurality of current utterance variables by tokenizing the user input”; “generating a reply to the user input based on the plurality of current utterance variables and the automatic agent executing a machine learning policy”; “obtaining a different reply in response to an indication that the reply will lead to a breakdown, wherein the breakdown comprises an unhuman response from the automatic agent according to the machine learning policy”; and “adjusting the machine learning policy based on the plurality of current utterance variables and the different reply”, as drafted, is a process that covers performance of the limitation by the use of a mental process but of a generic computing device.  That is, other than reciting the generic computing device, nothing precludes the step from practically being performed by pen and paper. 
This judicial exception is not integrated into a practical application. Claims 1 and 14 recite “receiving a user input through a user interface”. All of these limitations direct towards using a generic computing device for the method, and do not impose any meaningful limits on practicing the abstract idea. Claims 1 and 14 do not contain any additional limitations.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing device the determining steps amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computing device cannot provide an inventive concept. Therefore, claims 1 and 14 are not patent eligible.
 	
	Claims 2-13 and 15-19 are rejected as being directed to an abstract idea without significantly more under a similar rationale as claims 1 and 14. These claims either depend on or require the limitations of claims 1 and 14. The additional limitations recited in these claims can be performed mentally as well and neither add "significantly more" than the abstract idea or integrate the abstract idea into a practical application. Therefore, these claims are directed toward a judicial exception idea as well.

The independent Claim 20 recites “A non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: training a machine learning policy based on a training corpus, wherein the training corpus comprises a plurality of dialog samples”; “generating a reply to a user input based on an automatic agent executing the machine learning policy”; “adjusting the machine learning policy based on a different reply in response to an indication that the reply will lead to a breakdown”; and “deploying the automatic agent to interact with human users based on the adjusted machine learning policy”.
The limitations “training a machine learning policy based on a training corpus, wherein the training corpus comprises a plurality of dialog samples”; “generating a reply to a user input based on an automatic agent executing the machine learning policy”; and “adjusting the machine learning policy based on a different reply in response to an indication that the reply will lead to a breakdown”, as drafted, is a process that covers performance of the limitation by the use of a mental process but of a generic computing device.  That is, other than reciting the generic computing device, nothing precludes the step from practically being performed by pen and paper. 
This judicial exception is not integrated into a practical application. Claim 20 recites “deploying the automatic agent to interact with human users based on the adjusted machine learning policy”. All of these limitations direct towards using a generic computing device for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 20 does not contain any additional limitations.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing device the determining steps amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computing device cannot provide an inventive concept. Therefore, claim 20 is not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al., (US 2022/0180857 A1) (hereinafter Aharoni), in view of Miller et al., (US 2020/0310749 Al) (hereinafter Miller).

Regarding Claim 1: Aharoni discloses a computer-implemented method for improving an automatic agent, comprising:
receiving a user input through a user interface (Aharoni ¶0024, “…the user input detected at the client device 110 can include spoken input detected via microphone(s) of the client device 110, touch input detected via user interface input device(s)”); 
obtaining a plurality of current utterance variables by tokenizing the user input (Aharoni ¶0036, “…One or more tokens of the portion of the corresponding conversation can be labeled with one or more values (e.g., probabilities, log likelihoods, binary values, and/or other values) that indicate whether one or more of the tokens of the portion of the corresponding conversation are included in the one or more corresponding feature emphasis inputs”);
generating a reply to the user input based on the plurality of current utterance variables and the automatic agent executing a machine learning policy (Aharoni discloses generating a response (reply) to a user based on the voice bot (automatic agent) providing predicted responses according to machine learning training (Aharoni ¶0036-0037 and 0047, in ¶0036 Aharoni states “… In this example, one or more tokens corresponding to "Product X" and "available" may be associated with values that indicate these features are meaningful to correctly respond to the portion of the corresponding conversation”; in ¶0037 Aharoni further states “…Based on this availability, the predicted response may correspond to "It is available", "It is available, would you like to purchase Product X?", etc.”));
adjusting the machine learning policy based on the plurality of current utterance variables and the different reply (Aharoni discloses updating (adjusting) the machine learning model and layers based on features and values from the conversation and new training instances (different replies) (Aharoni ¶0036, 0099 and 0063 in ¶0036 Aharoni states “Further, these values can be utilized as part of the training instance input as labels associated with the portion of the corresponding, as side input in processing the training instance input, and/or in biasing updating of the plurality of ML layers. In other words, by processing the corresponding feature emphasis input(s) using the pointer network, the plurality of ML layers can be attentioned to these particular features of the portion of the corresponding conversation that is utilized as part of the training instance input.”)).

Aharoni does not explicitly disclose:
obtaining a different reply in response to an indication that the reply will lead to a breakdown, wherein the breakdown comprises an unhuman response from the automatic agent according to the machine learning policy.

However, in an analogous art, Miller teaches:
obtaining a different reply in response to an indication that the reply will lead to a breakdown, wherein the breakdown comprises an unhuman response from the automatic agent according to the machine learning policy (Learning and performing new/different responses after receiving an indication that the previous response is incorrect/wrong and not desired by the user (human) based on machine learning techniques (policies) (Miller ¶0056 and 0067)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Miller to the method of Aharoni because this would provide the system the capability for the user to override previously learned or predetermined operations performed by the computing device to in order to improve how the computing device responds to user commands (Miller ¶0056).

Regarding Claim 2: Aharoni, in view of Miller, further discloses the method of claim 1, wherein the indication that the reply will lead to the breakdown is received from a user through the user interface (Aharoni ¶0025 and Miller ¶0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Miller to the method of Aharoni, because this would provide the indication of system failures and the capability to override previously learned or predetermined operations performed by the computing device to in order to improve how the computing device responds to user commands (Miller ¶0056).

Regarding Claim 3: Aharoni, in view of Miller, further discloses the method of claim 1, wherein the obtaining the different reply comprises: displaying a list of reply options on the user interface based on the plurality of current utterance variables and the machine learning policy, wherein the list of reply options comprises the reply and the different reply (Aharoni ¶0047); and receiving a user selection of the different reply from the list of reply options (Aharoni ¶0047).

Regarding Claim 4: Aharoni, in view of Miller, further discloses the method of claim 1, wherein the indication that the reply will lead to the breakdown is received from the automatic agent, comprising: predicting, by the automatic agent, that the reply will lead to the breakdown based on the plurality of current utterance variables and the machine learning policy (Aharoni ¶0062-0064 and 0073 and Miller ¶0056); and generating, by the automatic agent, the indication that the reply will lead to the breakdown in response to the prediction (Aharoni ¶0062-0064 and 0073 and Miller ¶0056).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Miller to the method of Aharoni, because this would provide indication of system failures and provide the capability to override previously learned or predetermined operations performed by the computing device to in order to improve how the computing device responds to user commands (Miller ¶0056).

Regarding Claim 5: Aharoni, in view of Miller, further discloses the method of claim 1, wherein the obtaining the different reply comprises: generating, by the automatic agent, a list of reply options to the user input based on the plurality of current utterance variables and the machine learning policy, wherein the list of reply options comprises the reply and the different reply (Aharoni ¶0052 and 0047); and selecting, by the automatic agent, the different reply from the list of reply options (Aharoni ¶0052 and 0047).

Regarding Claim 6: Aharoni, in view of Miller, further discloses the method of claim 1, further comprising: avoiding the breakdown as a result of the different reply by preventing the unhuman response from the automatic agent (Miller ¶0056 and 0106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Miller to the method of Aharoni, because this would provide the system the capability for the user to override previously learned or predetermined operations performed by the computing device to in order to improve how the computing device responds to user commands thus preventing failures in the future (Miller ¶0056 and 0106).

Regarding Claim 7: Aharoni, in view of Miller, further discloses the method of claim 1, wherein: the different reply is part of a sequence of actions to recover from the breakdown (Miller ¶0056); the sequence of actions comprises a recovery reply to an unknown user input (Miller ¶0056 and 0067); and the method further comprises: receiving the sequence of actions from a user through the user interface (Miller ¶0056 and 0067); and receiving a known user input that the automatic agent knows how to respond to in response to the sequence of actions (Miller ¶0123). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Miller to the method of Aharoni, because this would provide the system the capability for the user to override previously learned or predetermined operations performed by the computing device to in order to improve how the computing device responds to user commands to recover from failures (breakdowns) (Miller ¶0056, 0106 and 0123).

Regarding Claim 10: Aharoni, in view of Miller, further discloses the method of claim 1, wherein the automatic agent is initially trained based on a training corpus, wherein the training corpus comprises a plurality of training samples, and each of the plurality of training samples are collected by (Aharoni ¶0149 and 0035):  listing a plurality of utterance templates and a plurality of APIs in a Graphical User
Interface (GUI) for a training agent to select from (Aharoni ¶0036-0038, 0074 and Fig. 3B); tokenizing a training user speech input into a plurality of training utterance variables (Aharoni ¶0036); and recording one or more of the plurality of utterance templates, one or more of the plurality of APIs, and one or more of the plurality of training utterance variables that the training agent selects through the GUI in response to the training user speech input as a training sample (Aharoni ¶0149, 0036, 0074 and Fig. 3B).

Regarding Claim 12: Aharoni, in view of Miller, further discloses the method of claim 10, wherein adjusting the machine learning policy based on the different reply comprises: updating the training corpus based on the plurality of current utterance variables and the different reply (Aharoni ¶0052 and 0062-0063); and retraining the automatic agent based on the updated training corpus (Aharoni ¶0062-0063).

Regarding Claim 13: Aharoni, in view of Miller, further discloses the method of claim 1, wherein the user input through the user interface comprises a user speech input through a voice user interface (Aharoni ¶0024).

Regarding Claim 14: Aharoni discloses a system for improving an automatic agent, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising (Aharoni ¶0150):
receiving a user input through a user interface (Aharoni ¶0024, “…the user input detected at the client device 110 can include spoken input detected via microphone(s) of the client device 110, touch input detected via user interface input device(s)”); 
obtaining a plurality of current utterance variables by tokenizing the user input (Aharoni ¶0036, “…One or more tokens of the portion of the corresponding conversation can be labeled with one or more values (e.g., probabilities, log likelihoods, binary values, and/or other values) that indicate whether one or more of the tokens of the portion of the corresponding conversation are included in the one or more corresponding feature emphasis inputs”);
generating a reply to the user input based on the plurality of current utterance variables and the automatic agent executing a machine learning policy (Aharoni discloses generating a response (reply) to a user based on the voice bot (automatic agent) providing predicted responses according machine learning training (Aharoni ¶0036-0037 and 0047, in ¶0036 Aharoni states “… In this example, one or more tokens corresponding to "Product X" and "available" may be associated with values that indicate these features are meaningful to correctly respond to the portion of the corresponding conversation”; in ¶0037 Aharoni further states “…Based on this availability, the predicted response may correspond to "It is available", "It is available, would you like to purchase Product X?", etc.”));
adjusting the machine learning policy based on the plurality of current utterance variables and the different reply (Aharoni discloses updating (adjusting) the machine learning model and layers based on features and values from the conversation and new training instances (different replies) (Aharoni ¶0036, 0099 and 0063 in ¶0036, in ¶0036 Aharoni states “Further, these values can be utilized as part of the training instance input as labels associated with the portion of the corresponding, as side input in processing the training instance input, and/or in biasing updating of the plurality of ML layers. In other words, by processing the corresponding feature emphasis input(s) using the pointer network, the plurality of ML layers can be attentioned to these particular features of the portion of the corresponding conversation that is utilized as part of the training instance input.”)).

Aharoni does not explicitly disclose:
obtaining a different reply in response to an indication that the reply will lead to a breakdown, wherein the breakdown comprises an unhuman response from the automatic agent according to the machine learning policy.

However, in an analogous art, Miller teaches:
obtaining a different reply in response to an indication that the reply will lead to a breakdown, wherein the breakdown comprises an unhuman response from the automatic agent according to the machine learning policy (Learning and performing new/different responses after receiving an indication that the previous response is incorrect/wrong and not desired by the user (human) based on machine learning techniques (policies) (Miller ¶0056 and 0067)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Miller to the system of Aharoni because this would provide the system the capability for the user to override previously learned or predetermined operations performed by the computing device to in order to improve how the computing device responds to user commands (Miller ¶0056).

Regarding Claim 15: Aharoni, in view of Miller, further discloses the system of claim 14, wherein the indication that the reply will lead to the breakdown is received from a user through the user interface (Aharoni ¶0025 and Miller ¶0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Miller to the system of Aharoni, because this would provide indication of system failures then provide the capability to override previously learned or predetermined operations performed by the computing device to in order to improve how the computing device responds to user commands (Miller ¶0056).

Regarding Claim 16: Aharoni, in view of Miller, further discloses the system of claim 14, wherein the obtaining the different reply comprises: displaying a list of reply options on the user interface based on the plurality of current utterance variables and the machine learning policy, wherein the list of reply options comprises the reply and the different reply (Aharoni ¶0047); and receiving a user selection of the different reply from the list of reply options (Aharoni ¶0047).

Regarding Claim 17: Aharoni, in view of Miller, further discloses system of claim 14, wherein the indication that the reply will lead to the breakdown is received from the automatic agent, comprising: predicting, by the automatic agent, that the reply will lead to the breakdown based on the plurality of current utterance variables and the machine learning policy (Aharoni ¶0062-0064 and 0073 and Miller ¶0056); and generating, by the automatic agent, the indication that the reply will lead to the breakdown in response to the prediction (Aharoni ¶0062-0064 and 0073 and Miller ¶0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Miller to the system of Aharoni, because this would provide indication of system failures then provide the capability to override previously learned or predetermined operations performed by the computing device to in order to improve how the computing device responds to user commands (Miller ¶0056).

Regarding Claim 18: Aharoni, in view of Miller, further discloses system of claim 14, wherein the obtaining the different reply comprises: generating, by the automatic agent, a list of reply options to the user input based on the plurality of current utterance variables and the machine learning policy, wherein the list of reply options comprises the reply and the different reply (Aharoni ¶0052 and 0047); and selecting, by the automatic agent, the different reply from the list of reply options (Aharoni ¶0052 and 0047).

Regarding Claim 19: Aharoni, in view of Miller, further discloses system of claim 14, further comprising: avoiding the breakdown as a result of the different reply by preventing the unhuman response from the automatic agent (Miller ¶0056 and 0106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Miller to the system of Aharoni, because this would provide the system the capability for the user to override previously learned or predetermined operations performed by the computing device to in order to improve how the computing device responds to user commands thus preventing failures in the future (Miller ¶0056 and 0106).
 
Regarding claim 20: Aharoni discloses a non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising (Aharoni ¶0150):
training a machine learning policy based on a training corpus, wherein the training corpus comprises a plurality of dialog samples (Aharoni discloses training the machine learning model by using techniques that include training based on the examples of conversations (dialog samples) (Aharoni ¶0014 and 0066, in ¶0014 “By using the techniques described herein, various technical advantages can be achieved. As one non-limiting example, the voice bot development platform enables the voice bot to be trained based on examples of conversations”)); 
generating a reply to a user input based on an automatic agent executing the machine learning policy (Aharoni discloses generating a response (reply) to a user based on the voice bot (automatic agent) providing predicted responses according machine learning training (Aharoni ¶0036-0037 and 0047, in ¶0036 Aharoni states “… In this example, one or more tokens corresponding to "Product X" and "available" may be associated with values that indicate these features are meaningful to correctly respond to the portion of the corresponding conversation”; in ¶0037 Aharoni further states “…Based on this availability, the predicted response may correspond to "It is available", "It is available, would you like to purchase Product X?", etc.”));
adjusting the machine learning policy based on a different reply in response to a breakdown; (Aharoni discloses updating (adjusting) the machine learning model and layers based on features and values from the conversation and new training instances (different replies) (Aharoni ¶0036, 0099 and 0063 in ¶0036, in ¶0036 Aharoni states “Further, these values can be utilized as part of the training instance input as labels associated with the portion of the corresponding, as side input in processing the training instance input, and/or in biasing updating of the plurality of ML layers. In other words, by processing the corresponding feature emphasis input(s) using the pointer network, the plurality of ML layers can be attentioned to these particular features of the portion of the corresponding conversation that is utilized as part of the training instance input.”));
deploying the automatic agent to interact with human users based on the adjusted machine learning policy (Aharoni discloses deploying the voice bot (automatic agent) to interface with users after training and updating (adjusting) the machine learning models and layers (Aharoni ¶0066-0068)).

Aharoni does not explicitly disclose:
adjusting the machine learning policy based on a different reply in response to an indication that the reply will lead to a breakdown.

However, in an analogous art, Miller teaches:
adjusting the machine learning policy based on a different reply in response to an indication that the reply will lead to a breakdown (Learning and updating machine learned training data with new/ different responses within the response activity patterns/profiles after receiving an indication that a response is incorrect/wrong and not desired by the user (human) (Miller ¶0056, 0067 and 0098)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Miller to the computer system of Aharoni because this would provide the system the capability for the user to override and update previously machine learned or predetermined operations and response activity patterns performed by the computing device to in order to improve how the computing device responds to user commands (Miller ¶0056).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al., (US 2022/0180857 A1) (hereinafter Aharoni), in view of Miller et al., (US 2020/0310749 Al) (hereinafter Miller), further in view of Hall et al., (US 2021/0027771 A1) (hereinafter Hall).

Regarding Claim 8: Aharoni, in view of Miller, discloses the method of claim 1. However,  Aharoni, in view of Miller, fails to disclose the claimed:
wherein generating the reply to the user input further comprises: determining a response template for the reply to the user input based on the plurality of current utterance variables and the automatic agent executing the machine learning policy;
determining an Application Programming Interface (API) call and one or more parameters for the API call, wherein the one or more parameters are based on one or more of the plurality of current utterance variables;
generating the reply to the user input based on the response template and a return from the API call.

However, in an analogous art, Hall teaches:
wherein generating the reply to the user input further comprises: determining a response template for the reply to the user input based on the plurality of current utterance variables and the automatic agent executing the machine learning policy (Hall teaches configuring an error-handling response data flow program (template) to the user input based on the plurality of values received from the utterance and the machine learned automated assistant (automatic agent) (Hall ¶0076 and 0012-0013));
determining an Application Programming Interface (API) call and one or more parameters for the API call, wherein the one or more parameters are based on one or more of the plurality of current utterance variables (Hall teaches determining a plurality of Application Programming Interface (API) calls based on the plurality of different parameterized user values (Hall ¶0076));
generating the reply to the user input based on the response template and a return from the API call (Hall teaches executing a plurality of Application Programming Interface (API) calls based on the plurality of different parameterized user values for the user to select one of the API calls based on the error-handling response data flow program (template) (Hall ¶0076 and 0012-0013)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Hall to the method of Aharoni, in view of Miller, because this would provide improved user experiences and satisfaction, improved efficiency of the automated assistant and improved ability for responding to different user utterances (Hall ¶0014).

Regarding Claim 9: Aharoni, in view of Miller, further in view of Hall, further discloses the method of claim 8, wherein the return from the API call comprises a latitude and longitude of a predicted location (Aharoni ¶0124).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al., (US 2022/0180857 A1) (hereinafter Aharoni), in view of Miller et al., (US 2020/0310749 Al) (hereinafter Miller), further in view of Devesa et al., (US 2020/0097814 Al) (hereinafter Devesa).

Regarding Claim 11: Aharoni, in view of Miller, discloses the method of claim 10. However,  Aharoni, in view of Miller, fails to disclose the claimed:
wherein each of the plurality of training samples are recorded as fully-executable Python code.

However, in an analogous art, Devesa teaches:
wherein each of the plurality of training samples are recorded as fully-executable Python code. (Devesa teaches a virtual medical assistant (automatic agent) training data utilizing Python (Devesa ¶0109)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Devesa to the method of Aharoni, in view of Miller, because implementing this feature would allow improved training, processing and testing of larger corpuses of data thus improving the quality and performance of a virtual assistant (automatic agent) (Devesa ¶0115 and 0109).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see attached form PTO-892.
Zhang et al., (US 2014/0188477 A1) discloses a natural language dialogue system and a method capable of correcting a speech response are provided. The method includes following steps. A first speech input is received. At least one keyword included in the first speech input is parsed to obtain a candidate list having at least one report answers. One of the report answers is selected from the candidate list as a first report answer, and a first speech response is output according to the first report answer. A second speech input is received and parsed to determine whether the first report answer is correct. If the first report answer is incorrect, another report answer other than the first report answer is selected from the candidate list as a second report answer. According to the second report answer, a second speech response is output.
Odinak et al., (US 2019/0098136 A1) discloses a computer-implemented system and method for facilitating interactions via automatic agent responses is provided. A request for information for an agent is received from a user during an interaction with the agent. A list of candidate responses to the request is generated and one of the candidate responses is automatically selected when the agent fails to respond to the request within a predetermined time period. The selected response is provided to the user on behalf of the agent.
Homma et al., (US 2019/0130904 A1) discloses a dialog system with self-learning natural language understanding (NLU), involving a client-server configuration. If the NLU results in the client is not confident, the NLU will be done again in the server. In the dialog system, the human user and the system communicate via speech or text information. The examples of such products include robots, interactive voice response system (IVR) for call centers, voice-enabled personal devices, car navigation system, smart phones, and voice input devices in the work environments where the human operator cannot operate the devices by hands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658